HERMAN, Judge, joined by BUEHLER,
Senior Judge, concurring in the result:
I concur with the reasoning of Judge Orser that the accused was not prejudiced because he was charged under Article 134, Uniform Code of Military Justice. I do not find it necessary, however, to decide whether the use of the greater punishment was erroneous. I confine my decision in this issue specifically to that rationale which states (1) that the sentence was not disproportionately severe in terms of the serious offenses of which the accused was found guilty, and (2) it is unlikely that the court members were influenced by the instruction with respect to the maximum confinement permissible.